In a negligence action to recover damages for personal injuries, defendant Johns appeals from an order of the Supreme Court, Suffolk County, dated September 20, 1976, which denied his motion to vacate so much of a prior order of the same court, dated July 23, 1976, as directed the attachment of a certain policy of automobile liability insurance issued to his father. Order affirmed, with $50 costs and disbursements. On this record, Special Term’s denial of the motion to vacate the attachment was proper (see Simpson v Loehmann, 21 NY2d 305; Seider v Roth, 17 NY2d 111). The insurer’s duty to defend is broader than its duty to pay and "extends to any action, however groundless, false or fraudulent, in which facts are alleged within the coverage afforded by the policy” (Utica Mut. Ins. Co. v Cherry, 38 NY2d 735, 737). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.